         Case 5:20-cv-01053-OLG Document 12 Filed 11/25/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

                                               :
ELIZABETH MARIE MELLOW                         :
                                               :
                   Plaintiff,                  :
v.                                             :      Case No.: 5:20-cv-01053
                                               :
SYNCHRONY BANK, AND DOES 1                     :
THROUGH 100, INCLUSIVE,                        :
                                               :
                   Defendants.                 :
                                               :

                       DEFENDANT SYNCHRONY BANK’S
                 MOTION TO COMPEL ARBITRATION AND DISMISS

       Defendant Synchrony Bank (“Synchrony”), pursuant to Federal Rule of Civil Procedure

12(b)(1) and Sections 3 and 4 of the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16

(“FAA”), hereby moves this Court for an Order to Compel Arbitration.            As set forth in

Synchrony’s concurrently filed memorandum of law, which Synchrony incorporates herein,

Plaintiff Elizabeth Marie Mellow entered into a credit card agreement with Synchrony which

contains a binding Arbitration Provision, the scope of which includes the present dispute.

Because Plaintiff consented to resolve her disputes with Synchrony pursuant to arbitration, this

Court should compel arbitration and dismiss this lawsuit.
         Case 5:20-cv-01053-OLG Document 12 Filed 11/25/20 Page 2 of 2




Dated: November 25, 2020.                  REED SMITH, LLP

                                                By: /s/ Jay L. Krystinik
                                                Jay L. Krystinik
                                                Texas Bar No. 24041279
                                                Lindsey L. Robin
                                                Texas Bar No. 24091422
                                                2850 N. Harwood, Ste. 1500
                                                Dallas, TX 75201
                                                T: 469.680.4200
                                                F: 469.680.4299
                                                jkrystinik@reedsmith.com
                                                lrobin@reedsmith.com

                                           Attorneys for Defendant Synchrony Bank


                            CERTIFICATE OF CONFERENCE

       Counsel for Defendant Synchrony Bank has conferred with counsel for Plaintiff Elizabeth
Marie Mellow regarding the relief requested herein. Despite a good-faith attempt to resolve the
dispute, no agreement could be reached because Plaintiff’s counsel is opposed to the relief
requested. Accordingly, the matter is presented to the Court for determination.

                                           By: /s/ Jay L. Krystinik
                                                Jay L. Krystinik


                               CERTIFICATE OF SERVICE

        I certify that, on November 25, 2020, a true and correct copy of the foregoing document
was filed with the Clerk of Court using the CM/ECF system, which will send a notification of
such filing to the registered participants as identified on the Notice of Electronic Filing.

                                           By: /s/ Jay L. Krystinik
                                                Jay L. Krystinik




                                             -2-
